Title: To Benjamin Franklin from Paulze, 27 February 1779
From: Paulze, Jacques
To: Franklin, Benjamin


Monsieur,
Paris le 27. fevrier 1779
Je vous remercie de l’attention que vous avés eu de m’informer de l’arrivée à l’orient du navire francais la Bergere chargé de 300 B. de tabac du Maryland pour le compte du Congrès et des ordres que vous avés donnés à vos agens de nous faire delivrer moitié de ces tabacs. Je viens, Monsieur, d’ecrire au Directeur de l’orient de recevoir les Tabacs, qui nous sont destinés et de traiter avec le capitaine pour la partie qui lui est reservée pour le paiement du fret.
Je suis avec respect, Monsieur, Votre trés humble et trés obeissant serviteur
Paulze
M. francklin ministre des Etats unis de l’amerique septentrionale à Passy
 
Notation: Paulze Paris 27. fr. 1779.
